OPINION OF THE COURT
PER CURIAM:
The Judge Advocate General of the Navy has certified the following issue:
DOES AN ACCUSED’S GUILTY PLEA WAIVE A PREVIOUSLY ASSERTED CLAIM OF DENIAL OF SPEEDY TRIAL?
The United States Navy Court of Military Review held “that the speedy trial issue once raised cannot be waived,” but nevertheless resolved the merits of the issue against the accused. We have previously declined to resolve certified issues which would not result in “a material alteration of the situation for the accused or for the Government.” United States v. McIvor, 21 U.S.C.M.A. 156, 158, 44 C.M.R. 210, 212 (1972); accord, United States v. Aletky, 16 U.S.C.M.A. 536, 37 C.M.R. 156 (1967); United States v. Gilley, 14 U.S.C.M.A. 226, 34 C.M.R. 6 (1963). Here, a resolution of the certified issue would have no effect on the findings and sentence which were affirmed by the Court of Military Review. Accordingly, we decline to answer the certified issue.